Citation Nr: 0527778	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected diabetes mellitus, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2002 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in San Juan, Commonwealth of Puerto Rico, which denied 
entitlement to a higher initial evaluation for the veteran's 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.  In addition, it is noted that the 
veteran's representative, in his brief, stated that the 
veteran seeks entitlement to service connection for 
peripheral neuropathy of the upper extremities and erectile 
dysfunction as secondary to his diabetes mellitus.  These 
issues are referred back to the RO for initial consideration.  
Service connection and 10 percent rating are already in 
effect for peripheral neuropathy of the lower extremities.


FINDING OF FACT

The veteran's diabetes mellitus requires management with 
insulin and restricted diet only; activities are not 
restricted as a result of diabetes mellitus.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.119, 
Diagnostic Code 7913 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Higher Initial Evaluation

The veteran argues that a higher initial evaluation is 
warranted for diabetes mellitus.  A review of the record 
shows that the veteran's diabetes mellitus was diagnosed in 
approximately 1995 and he has been treated since that time 
with medication including Humalin. See 38 C.F.R. § 4.1.

The Board has reviewed all the evidence in the appellant's 
claims folder relating to his claim for a higher initial 
evaluation for diabetes mellitus.  The evidence includes, but 
is not limited to:  prior rating decisions; the appellant's 
contentions; a VA Diabetes Mellitus examination report dated 
in February 2002; a VA Hypertension examination report dated 
in October 2002; a progress note from Dr. De Jesus dated in 
March 2003; a VA Diabetes Mellitus examination report dated 
in June 2003; a VA Peripheral Neuropathy examination report 
dated in August 2003; and a nerve conduction study performed 
by Dr. Jones dated in August 2003.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the appellant or 
on his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
regarding the veteran's claim for an increased evaluation for 
diabetes mellitus.

The February 2002 VA Diabetes Mellitus examination report 
showed that the veteran began being treated with Humalin one 
year prior to that examination, that he followed a diabetic 
diet strictly, and that there was no evidence of restriction 
of activities.

Dr. De Jesus' March 2003 progress note showed that the 
veteran had diabetes mellitus type 2, that he was followed on 
Humalog mix 75/25 twice a day.  He was on an 1800 calorie low 
salt diet.  The report also contained the statement, 
"Therapeutic lifestyle changes and because of peripheral 
neuropathy his exercise regimen and activities are regulated 
according to tolerance and present symptoms."  A second 
notation stated, "Patient's activities are regulated due to 
his peripheral neuropathy symptoms."

In June 2003 another VA Diabetes Mellitus examination was 
conducted.  According to the veteran's history he was first 
diagnosed with diabetes when he was seen by a private 
physician who found him to have both elevated fasting blood 
sugar and elevated blood pressure.  He was put on a diet and 
exercise program, was given insulin for the first few months, 
and later was changed to oral hypoglycemic agents.  According 
to the veteran, he was recently restarted on insulin because 
of difficulty with glycemic control, but not ketose.  The 
examination report showed that the veteran had no restriction 
of activities.  It also showed that for treatment he was 
using insulin until recently when he changed to oral 
hypoglycemic agents.

The August 2003 VA Peripheral Neuropathy examination report 
showed the veteran was taking Diovan and insulin.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  The veteran is appealing the 
original assignment of a disability evaluation following 
awards of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Under 38 C.F.R. § 4.119, DC 7913 diabetes mellitus requiring 
insulin and a restricted diet, or; oral hypoglycemic agent 
and restricted diet warrants a 20 percent evaluation.  A 40 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  

The evidence is not sufficient to warrant a rating in excess 
of 20 percent under DC 7913.  The evidence does not show that 
the veteran's diabetes required treatment with regulation of 
activities.  The progress note from Dr. De Jesus mentions 
that the veteran's activities are regulated due to his 
peripheral neuropathy.  It does not say that regulation of 
activities is part of the veteran's diabetes treatment 
regimen, rather it would appear that the symptoms of the 
peripheral neuropathy restrict him somewhat.  See progress 
note from Dr. De Jesus dated in March 2003.  These 
restriction would be associated with the peripheral 
neuropathy which has been rated separately and is not part of 
this appeal.  The rest of the evidence in the claims file, 
including the most recent VA Diabetes Mellitus examination 
report, shows that the veteran's diabetes mellitus does not 
require regulation of activities.  As such, an evaluation in 
excess of 20 percent is not warranted.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Since the veteran's 
condition has been clearly diagnosed as diabetes mellitus, no 
other diagnostic codes relating to the endocrine system 
apply.  See 38 C.F.R. § 4.119 (2004).  The Board again notes 
that the veteran has been separately service-connected for 
peripheral neuropathy of the right and left lower extremities 
and that issue is not currently on appeal.  See 38 C.F.R. 
§ 4.119, DC 7913 (Note 1) (2005).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the veteran's diabetes mellitus causes "marked" interference 
with employment or requires frequent hospitalizations or 
otherwise produces unrecognized impairment suggesting 
extraschedular consideration is indicated.

In reaching this decision regarding this claim for a higher 
initial evaluation, the Board has considered the veteran's 
statements.  However, the preponderance of the evidence is 
against the claim.  The Board has also considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
January 2002.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
January 2002 letter contained a specific request that the 
appellant send information describing the evidence or the 
evidence itself to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a December 
2004 supplemental statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A higher initial evaluation in excess of 20 percent for 
service-connected type 2 diabetes mellitus is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


